United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1232
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Brady Austin Rogers

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: January 14, 2019
                            Filed: February 25, 2019
                                  [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      After Brady Austin Rogers violated the conditions of his supervised release,
the district court1 revoked his supervision and sentenced him to six months’

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
imprisonment, followed by three years of supervised release. Rogers appeals, arguing
that the district court imposed an unreasonable sentence. We affirm.

       In 2010, Rogers pleaded guilty to possessing a stolen firearm and ammunition
in violation of 18 U.S.C. §§ 922(j) and 924(a)(2) and to failing to register as a sex
offender in violation of 18 U.S.C. § 2250. He was sentenced to sixty-eight months’
imprisonment and five years of supervised release. See United States v. Rogers, 661
F.3d 991 (8th Cir. 2011).

       After Rogers was released from prison in July 2015, he repeatedly violated the
conditions of his supervised release by using marijuana. In response, the district
court several times modified the conditions of his supervision, in November 2015
ordering Rogers to participate in a substance abuse program, in January 2016
ordering him to spend seventy-two hours in jail, and in March 2016 ordering him to
spend a weekend in jail. The district court revoked Rogers’s supervised release in
April 2016, after he used marijuana and left his residence without the probation
office’s permission, and sentenced him to four months’ imprisonment and four years
of supervised release. Following his release from prison in August 2016, Rogers
continued to use marijuana, resulting in additional modifications of the conditions of
his supervision. The district court imposed a curfew in November 2016 and required
120 days of home confinement in June 2017.

       The probation office moved to revoke Rogers’s supervised release in December
2017, alleging the following violations: (1) failure to comply with drug testing, (2)
failure to report as directed, and (3) failure to report a change in employment. When
he was arrested, Rogers refused to provide a urine sample for drug testing. During
the revocation hearing, Rogers admitted to the violations, which were classified as
Grade C violations. Based on his criminal history category of IV, the sentencing
range under § 7B1.4 of the U.S. Sentencing Guidelines (Guidelines) was six to twelve
months’ imprisonment.

                                         -2-
       We review the reasonableness of Rogers’s revocation sentence under a
deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41, 51
(2007). Because Rogers’s term of imprisonment is within the advisory Guidelines
range, we may presume that it is reasonable. United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc).

       Rogers argues that the district court abused its discretion when it “merely
nodded in the direction of the statute but failed to accord any weight [to his] mental
health issues.” Appellant’s Br. 19. Rogers testified at great length at the revocation
hearing, stating, among other things, that he had “been diagnosed with PTSD,
anxiety, and major depressive” disorders. He explained that he had taken medication
for the disorders in the past, which helped him “feel a lot more level-headed and
level-minded,” but that he had struggled to access mental health treatment after he
lost his job and no longer had insurance. He reiterated those sentiments during
allocution, along with voicing his displeasure with the manner in which he had been
treated by his supervising probation officer. Defense counsel asked the court to
consider Rogers’s mental health issues when sentencing him, stating that his “ability
to function at various times has been severely compromised” and that “serious mental
health treatment . . . may well abate many of the symptoms that he has.”

       We conclude that the district court did not commit a clear error in judgment in
deciding the weight to accord Rogers’s mental health issues. See Feemster, 572 F.3d
at 461 (“A district court abuses its discretion when it . . . considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
(internal quotation marks and citation omitted)); United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (“The [18 U.S.C.] § 3553(a) factors relevant to the
imposition of a revocation sentence and which the district court must consider are set
forth in § 3583(e).”); 18 U.S.C. § 3553(a) (requiring the court to consider the “history
and characteristics of the defendant” and “the need for the sentence imposed to
provide the defendant with . . . medical care”). Rather than “merely nodd[ing] in the

                                          -3-
direction of the statute,” the district court considered with care Rogers’s mental health
needs and treatment, recognized that the trauma of losing a job that he loved
“undoubtedly was difficult for him to handle,” and listened with patience to his
frequently expressed complaints about the manner in which he had been treated by
his probation officer. Having done all of these things, the court concluded that “[i]t’s
ultimately the defendant’s responsibility to comply with the terms and conditions [of
supervised release] and to utilize the resources that are afforded to him.” We find no
abuse of discretion in the district court’s decision to sentence Rogers at the bottom
of the advisory Guidelines sentencing range. See United States v. King, 898 F.3d
797, 810 (8th Cir. 2018) (“The district court’s decision not to weigh mitigating
factors as heavily as [the defendant] would have preferred does not justify reversal.”
(internal quotation marks and citation omitted)).

      The sentence is affirmed.2
                      ______________________________




      2
       After the parties filed their briefs but before the case was submitted, Rogers
completed his term of imprisonment. In light of our affirmance of the district court’s
decision, we need express no opinion on any latent question of mootness.
                                          -4-